ORIGINAL                                                06/09/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0589


                                        DA 19-0589
                                                                        FILED
 STATE Of MONTANA                                                      JUN 0 9 2020
                                                                    Bowen Gr eefiwood
                                                                  Clerk of Suprerne Court
              Plaintiff and Appellee,                                State of rvlontana



      v.                                                             ORDER

 CLARENCE REDMOND LOGUE JR.,

              Defendant and Appellant.



       Self-represented Appellant Clarence Redmond Logue, Jr., moves this Court for
leave to file an "official statement" in support of his appeal. Logue also has filed a Motion
for Reconsideration of this Court's May 15, 2020 denial of his "Motion for the Admission
of Relevant Facts of Evidence . ..." Appellee State of Montana has filed an objection to
Logue's motions, pursuant to M. R. App. P. 16(2).
       Upon review of Logue's motions and the State's response, this Court will not grant
leave for his instant motion or reconsider any denied motion. As stated in the May Order,
Logue's motions are inappropriate for consideration. Any objection in District Court
should have been preserved for appeal along with including such facts and legal arguments
in the opening brief. M. R. App. P. 12(1). A motion for reconsideration does not exist
under Montana law. Nelson v. Driscoll, 285 Mont. 355, 359,948 P.2d 256,258-59(1997).
We note that the State has since filed its response brief. Logue's reply brief is due on or
before June 19, 2020. M. R. App. P. 13(1). Therefore,
      IT IS ORDERED that Logue's "Motion for Leave to Submit and File Official
Statement in Support of DA 19-0589; and Notice of Appeal for District Court Case No.
DV 19-0843(B)" and "Motion for [Reconsideration] of Motion to Admit Relevant Facts of
Evidence That Make a Showing of a Lack ofProbable Cause to Prosecute in Case No. DC-
17-339-B" are all DENIED and DISMISSED WITH PREJUDICE. Logue may file a
separate notice of appeal concerning the Flathead County District Court's ruling about his
petition for postconviction relief. Logue needs a final judgment from the court there in
order to initiate an appeal. M.R. App.P. 4(1)(a), 4(2)(a), and 6(1). Such notice cannot be
buried in a motion filed in his instant appeal.
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Clarence Redmond Logue, Jr., along with a copy of this Court's Civil
Appellate Handbook for reference and assistance with any other appeal.
       DATED this           day of June, 2020.
                                                  For the Court,




                                                  By               Chief Justice




                                              2